EXHIBIT 10.3

 
THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
Dated: January __, 2015
Warrant Number: [ADD]

 
WARRANT TO PURCHASE
COMMON STOCK OF
PARK CITY GROUP, INC.


This certifies that ___________, or assigns (collectively, the “Holder”), for
value received, is entitled to purchase, at an exercise price per share equal to
$_____ (the “Exercise Price”), from PARK CITY GROUP, INC., a Nevada corporation
(the “Company”), ___________ fully paid and nonassessable shares of the
Company’s Common Stock (the “Common Stock”) (“Warrant Shares”).
 
This Warrant shall be exercisable at any time from time to time from and after
the date of issuance hereof (the “Issuance Date”) up to and including 5:00 p.m.
(Mountain Standard Time) on the first to occur of (i) the fifth anniversary of
the Issuance Date or (ii) ten (10) days preceding the closing date of any of the
following transactions:  (A) the acquisition of the Company by another entity by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation but, excluding any
merger effected exclusively for the purpose of changing the domicile of the
Company); or (B) a sale of all or substantially all of the assets of the Company
by means of a transaction or series of related transactions; unless the
Company’s shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company’s acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity (any such transaction, a “Change of Control”) (such earlier date being
referred to herein as the “Expiration Date”), upon surrender to the Company at
its principal office (or at such other location as the Company may advise the
Holder in writing) of this Warrant properly endorsed with (i) the Form of
Subscription attached hereto duly completed and executed and (ii) payment
pursuant to Section 2 of the aggregate Exercise Price for the number of shares
for which this Warrant is being exercised determined in accordance with the
provisions hereof. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.
 
1. Exercise; Issuance of Certificates; Acknowledgement.  This Warrant is
exercisable at the option of the holder of record hereof, at any time or from
time to time from or after the Issuance Date up to the Expiration Date for all
or any part of the Warrant Shares (but not for a fraction of a share), which may
be purchased hereunder.  The Company agrees that the shares of Common Stock
purchased under this Warrant shall be and are deemed to be issued to the Holder
hereof as the record owner of such shares as of the close of business on the
date on which this Warrant shall have been surrendered, properly endorsed, the
completed, executed Form of Subscription delivered and payment made for such
shares.  Certificates for the shares of the Common Stock so purchased, together
with any other securities or property to which the Holder hereof is entitled
upon such exercise, shall be delivered to the Holder hereof by the Company’s
transfer agent at the Company’s expense within a reasonable time after the
rights represented by this Warrant have been so exercised.  Each certificate so
delivered shall be in such denominations of the Warrant Shares as may be
requested by the Holder hereof and shall be registered in the name of such
Holder.  In case of a purchase of less than all the Warrant Shares, the Company
shall execute and deliver to Holder within a reasonable time an Acknowledgement
in the form attached hereto indicating the number of Warrant Shares which remain
subject to this Warrant, if any.

 
2. Payment for Shares.  The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either by check, cash or wire transfer of
immediately available funds.
 
3. Shares to be Fully Paid; Reservation of Shares.  The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock,
or other securities and property, when and as required to provide for the
exercise of the rights represented by this Warrant.
 
4. Adjustment of Exercise Price and Number of Shares.  The Exercise Price and
the number of shares purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 4.  Upon each adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Exercise
Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
4.1           Subdivisions, Combinations and Dividends.  In case the Company
shall at any time subdivide its outstanding shares of Common Stock into a
greater number of shares or pay a dividend in Common Stock in respect of
outstanding shares of Common Stock, the Exercise Price in effect immediately
prior to such subdivision or at the record date of such dividend shall be
proportionately reduced, and conversely, in case the outstanding shares of the
Common Stock of the Company shall be combined into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2           Reclassification.  If any reclassification of the capital stock of
the Company shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property, then, as
a condition of such reclassification, lawful and adequate provisions shall be
made whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby.  In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof.
 
4.3           Notice of Adjustment.  Upon any adjustment of the Exercise Price
or any increase or decrease in the number of shares purchasable upon the
exercise of this Warrant, the Company shall give written notice thereof, by
first class mail postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company.  The
notice shall be signed by the Company’s chief financial officer and shall state
the Exercise Price resulting from such adjustment and the increase or decrease,
if any, in the number of shares purchasable at such price upon the exercise of
this Warrant, setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4.4           Other Notices.  If at any time:
 
(1)           the Company shall declare any cash dividend upon its Common Stock;
 
(2)           there shall be a Change of Control; or
 
(3)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Company;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation or winding-up, at least twenty (20) days prior written notice of the
date when the same shall take place; provided, however, that the Holder shall
make a best efforts attempt to respond to such notice as early as possible after
the receipt thereof.  Any notice given in accordance with the foregoing clause
(a) shall also specify, in the case of any such dividend, the date on which the
holders of Common Stock shall be entitled thereto.  Any notice given in
accordance with the foregoing clause (b) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such Change of Control,
dissolution, liquidation, winding-up or conversion, as the case may be.
 
5. No Voting or Dividend Rights.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
6. Warrants Transferable.  Subject to compliance with applicable federal and
state securities laws, this Warrant and all rights hereunder may be transferred,
in whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and compliance with the provisions
hereof.  Each taker and holder of this Warrant, by taking or holding the same,
consents and agrees that this Warrant, when endorsed in blank, shall be deemed
negotiable, and that the holder hereof, when this Warrant shall have been so
endorsed, may be treated by the Company, at the Company’s option, and all other
persons dealing with this Warrant as the absolute owner hereof for any purpose
and as the person entitled to exercise the rights represented by this Warrant,
or to the transfer hereof on the books of the Company and notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered owner hereof as the owner for all purposes.
 


7. Lost Warrants.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
8. Modification and Waiver.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder hereof.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon the Company and
the Holder.
 
9. Notices.  All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such holder from time
to time.
 
10. Titles and Subtitles; Governing Law; Venue.  The titles and subtitles used
in this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Warrant.  This Warrant is to be construed in
accordance with and governed by the internal laws of the State of Utah without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Utah to
the rights and duties of the Company and the Holder.  All disputes and
controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in Summit County in
the State of Utah, and each of the Company and the Holder hereto agrees to
submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
PARK CITY GROUP, INC.

 
 
By:
 

 
Name:
 

 
Title:
 

 
[Signature Page to Warrant to Purchase Common Stock]


 
 

--------------------------------------------------------------------------------

 


FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)


To:  PARK CITY GROUP, INC.
 


The undersigned, the holder of a right to purchase shares of Common Stock of
PARK CITY GROUP, INC., a Nevada corporation (the “Company”), pursuant to that
certain Warrant to Purchase Common Stock of Park City Group, Inc. Number ___
(the “Warrant”), dated as of ______________, 20__, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, __________________________ (_________) shares of Common Stock of the
Company and herewith makes payment of _________________________________ Dollars
($__________) therefor in cash.
 


DATED:  ________________
[NAME OF HOLDER]




By: 
 

Name: 
 

Its: 
 


 


 


 




 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
To:  [name of Holder]
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of __________________ pursuant to that certain
Warrant to Purchase Common Stock of Park City Group, Inc. Number ____ dated as
of __________, 20__.
 
DATED:  ________________
PARK CITY GROUP, INC.






 
By:
 

Name: 
 

Title: 
 